DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-10 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected making a polyimide film, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/23/2020.
Applicant’s election without traverse of polyimide film in the reply filed on 12/23/2020 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al (US 20160009882).

Yoon  teaches a polyimide film for a display cover window and a display substrate (see 0094, meeting the corresponding limitations of claims 11 and 14-15).
The film above has yellowness index of 2.65, transmittance of 90% or more (see 0096).
Regarding polyimide structure, Yoon teaches that the polymer can be formed from 4,4'-(hexafluoro isopropylidene)diphthalic anhydride (6FDA) and 2,2'-bis(trifluoromethyl)benzidine (TFB) (see 0074-
Note that Yoon teaches an addition of glass fibers. Such procedure increases mechanical properties of the polyimide film and does not decrease any of its optical characteristics. 

In turn, Applicant teaches a method comprising the steps of: polishing the surface of a casting body; 
producing a gel sheet by casting a precursor on the polished surface of the casting body, 
and drying same; and producing a polyimide film by heat-treating the gel sheet, 
wherein the roughness of the polished surface of the casting body is 0.1 nm to 160 nm (see Abstract).

In summary, Yoon and Applicant disclose a production of the same or equivalent polyimide film with exception that the reference does not teach a polishing procedure during the film preparation.

However, Yoon teaches that the film casted on stainless steel rollers, having roughness of 0.5 to 2 nm (see 0081) and the film has a roughness of 2.19 nm (see 0107). 
In turn, Applicant discloses surface roughness of 0.1 to 150 nm (first surface) and 0.1 nm to 40 nm (see Claim 13).

Thus, since Yoon’s and Applicant’s polyimide films formed from the same monomers and casting surfaces have the same roughness range their physical properties are inherently equal. 






Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY LISTVOYB whose telephone number is (571)272-6105.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




GL

/GREGORY LISTVOYB/Primary Examiner, Art Unit 1765